Citation Nr: 1110964	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  06-33 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 percent for right upper extremity peripheral neuropathy.

2.  Entitlement to an initial evaluation in excess of 0 percent for left upper extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to November 1967.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2005 rating decision of the St. Louis, Missouri, VA Regional Office (RO).

This case has previously come before the Board.  In October 2009, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  There is competent evidence tending to establish a mild degree of impairment due to right upper extremity peripheral neuropathy.

2.  There is competent evidence tending to establish a mild degree of impairment due to left upper extremity peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no higher, for service-connected right upper extremity peripheral neuropathy, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 8515 (2010).

2.  The criteria for a 10 percent evaluation, but no higher, for service-connected left upper extremity peripheral neuropathy, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 8515 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The October 2003 and October 2009 letters told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the claimant is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the claimant's notice of disagreement, the claimant took issue with the initial 0 percent disability rating assigned for the upper right extremity and the 0 percent rating assigned for the left upper extremity and is presumed to be seeking the maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a statement of the case which contained, in pertinent part, the relevant criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claims.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).  See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

For the reasons discussed above, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.  

The claimant's pertinent medical records, to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The claimant was also afforded a VA examination in November 2009.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been a material change in the service-connected right and left upper extremity peripheral neuropathy since the claimant was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate disability rating or effective date to be assigned in October 2009.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. Separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 8515, pertaining to paralysis of the median nerve, for both the dominant or major hand, and the nondominant or minor hand, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation.  Moderate incomplete paralysis of the median nerve of the major hand warrants a 30 percent evaluation, and a 20 percent rating for the minor hand.  Severe incomplete paralysis of the median nerve of the major hand warrants a 50 percent rating and a 40 percent rating is warranted for the minor hand.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrants a 70 percent evaluation for the major hand and a 60 percent evaluation for the minor hand.  38 C.F.R. § 4.124a (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial compliance with the October 2009 remand and there is sufficient evidence for the Board to proceed to a decision on the merits.  The Veteran was afforded an adequate VA examination in November 2009 and additional VA treatment records have been associated with the claims file.

This matter stems from the appeal of an initial 0 percent evaluation assigned for right upper extremity peripheral neuropathy and for left upper extremity peripheral neuropathy associated with service-connected diabetes mellitus following a grant of service connection in an August 2005 rating decision.  Thus, the question is whether a rating in excess of 0 percent for right upper extremity peripheral neuropathy and in excess of 0 percent for left upper extremity peripheral neuropathy is warranted at any time during the appeal period.  See Fenderson v. Brown, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 25 Vet. App. 505 (2007).

The Veteran's right upper extremity peripheral neuropathy has been assigned a 0 percent disability rating and left upper extremity peripheral neuropathy has been assigned a 0 percent rating under Diagnostic Codes 8599-8515.  The Board notes that Diagnostic Code 8599 indicates the condition is unlisted and is rated under a closely related disease or injury. 38 C.F.R. § 4.27.  Diagnostic Code 8515 pertains to paralysis of the median nerve.  

The Veteran contends that higher ratings are warranted to reflect the degree of impairment due to such symptoms as increased pain and loss of grip strength.  Having considered the evidence, the Board concludes that a finding in favor of a 10 percent rating, but no higher, is supportable for right upper extremity peripheral neuropathy and a 10 percent rating, but no higher, for the left upper extremity peripheral neuropathy is supportable.  

The July 2005 VA examination report notes decreased deep tendon reflexes in the upper extremities, and while intact touch sensation was noted, decreased vibratory sense was reported in the left upper extremity.  In addition, the November 2009 VA examination report and addendum notes a mildly abnormal nerve conduction study, and a mild prolongation of CMAP (compound muscle action potential) distal latencies of the right ulnar, left median, and right posterior tibial nerves suggestive of a mild peripheral neuropathy not inconsistent with poorly controlled diabetes mellitus.  The Board notes that while essentially no degree of impairment was noted, the June 2005 VA examination report notes nerve dysfunction with daily flare-ups of pain in all digits and the November 2009 VA examination report reflects complaints of flare-ups with a sensation of sharp pain in his hand and fingers.  

The Board notes that there is both positive and negative evidence that has been weighed, and while not practical to attempt to schedule an examination during a flare-up in this case, see Voerth v. West, 13 Vet. App. 117, 123 (1999), in light of the positive findings, together with the Veteran's credible statements and resolving all doubt in the Veteran's favor, there is competent evidence tending to establish the disability picture more nearly approximates the criteria for a 10 percent rating for right upper extremity peripheral neuropathy and for a 10 percent rating for left upper extremity peripheral neuropathy.  

A rating in excess of 10 percent is not warranted for either right upper extremity peripheral neuropathy or left upper extremity peripheral neuropathy at any time during the relevant period.  The competent evidence does not establish more than a mild degree of impairment due to peripheral neuropathy in the right upper extremity or the left upper extremity.  

The June 2005 VA examination report notes no motor function impairment in the right upper extremity, and the November 2009 VA examiner noted essentially no impairment due to right or left upper extremity peripheral neuropathy.  The Board notes that the 10 percent evaluation assigned herein for right upper extremity peripheral neuropathy and the 10 percent evaluation herein assigned for left upper extremity peripheral neuropathy contemplates impairment in earning capacity, including loss of time from exacerbations.  38 C.F.R. § 4.1.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The evidence in this case, to include the October 2006 VA Form 9, raises the issue of unemployability.

In that regard, VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2010).

It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2010).

The Veteran's only service-connected disabilities are diabetes mellitus, rated as 20 percent disabling; right upper extremity peripheral neuropathy of the right upper extremity, rated as 10 percent disabling, left upper extremity peripheral neuropathy, rated as 10 percent disabling; right lower extremity peripheral neuropathy, rated as10 percent disabling; and left lower extremity peripheral neuropathy, rated as 10 percent disabling.  The result is a combined rating of 50 percent.  Thus, he does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).

The Board notes that where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, although appropriate cases must be referred to the Director of the VA Compensation and Pension Service for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Such a referral is not warranted in this case.

The threshold factor for extraschedular consideration is a finding on part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds that the competent evidence does not establish, at any time, that the Veteran's service-connected right or left upper extremity peripheral neuropathy produces such an unusual or exceptional disability picture rendering impractical the use of the regular schedular standards.  Rather, the November 2009 VA examiner reported no effect on employment.  The Board finds that the competent evidence does not establish that the Veteran is unemployable due to right or left upper extremity peripheral neuropathy.  In addition, the competent evidence does not establish that the Veteran has experienced incapacitation or periods of hospitalization that would suggest that the rating schedule is insufficient for determining the appropriate disability rating for right or left upper extremity peripheral neuropathy in this case.  Accordingly, the Board determines that referral for an extraschedular rating is not warranted.

A determination as to the degree of impairment due to service-connected disability requires competent evidence.  The Veteran is competent to report his symptoms, to include pain.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to the degree of impairment due to service-connected peripheral neuropathy of the right upper extremity and left upper extremity.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record, to include the opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.

The preponderance of the evidence is in favor a 10 percent rating, but no higher, for right upper extremity peripheral neuropathy, and in favor of a 10 percent rating, but no higher, for left upper extremity peripheral neuropathy.  Consequently, and to that extent, the benefits sought on appeal are granted.  



ORDER

A 10 percent rating for right upper extremity peripheral neuropathy is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A 10 percent rating for left upper extremity peripheral neuropathy is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


